Interim Decision #2324

MATTER OF SWISSAIR "FLIGHT #164"

In Fine Proceedings
B OS-10/11.284
Decided by Board September 24, 1974
(I) Liability to tine lies under section 273(a) of the Immigration and Nationality Act, where
the airline brought the alien into the United States without the required visa. - Notwithstanding the fact that the carrier was under great pressure to arrange alternative
routing, due to bad weather, it could not dispense with the proper inspection procedures
prior to emplaning the involved alien.
(2) The official Service record (Form 1-160) prepared by the immigrant inspector, regarding his first hand knowledge of the facts concerning the alien's arrival, examination of
her passport, and the lack of the required visa, was admissible in these administrative
proceedings.
IN RE: SWISSAIR AIRLINES AIRCRAFT 'Tlight #164" which arrived at the Boston,
Massachusetts airport, from Geneva, Switzerland, on November 6,1972. Alien
passenger involved: Marguerite Mutti.
BASIS FOR FINE: Act of 1952—Section 273(a) [8 U.S.C. 1323(a)].
ON BEHALF OF CARRIER:
Steven R. Schlam, Esquire
Freeman and Kra
335 Broadway
New York, New York 10013

ON BEHALF OF SERVICE:
Irving A. Appleman
Appellate Trial Attorney

In a decision dated January 23, 1973, the district director in Boston
imposed a fine of $1,000 upon the carrier Swissair for violation of section
279(a) of the Immigration and Nationality Act, and he denied Swissair's
request for remission of the fine. The carrier has appealed from that
decision. The appeal will be dismissed.
The record shows that on November 6, 1972, Marguerite Mutti, an
alien who is a native and citizen of Switzerland, was brought by the
carrier to Boston, Massachusetts from Geneva, Switzerland. Her eventual destination was Montreal, Canada. She was neither in possession of
an unexpired visa nor was she exempt from the presentation of one. She
told the immigrant inspector that no representative of Swissair had
examined her passport before she boarded the plane. She was paroled
into the United States for transit to Canada and departed the same day.
Passenger Mutti was originally scheduled to fly from Geneva to
111

Interim Decision #2324
Zurich and from there directly to Montreal. However, bad weather
forced the cancellation of the Zurich to Montreal flight and resulted in
the rerouting of the alien through Boston. According to affidavits submitted by the carrier, many of its passengers were stranded at the
Geneva airport on the day in question, and there was great pressure on
the carrier's employees to arrange alternative routings. The affidavits
state that the carrier's employees did notintentionally allow the alien to
board without a visa.
Section 273(a) of the Act states that it shall be unlawful for any
transportation company "to bring to the United States from any place
outside thereof (other than from foreign contiguous territory) any alien
who does not have an unexpired visa, if a visa was required under this
Act or the regulations issued thereunder." Section 273(b) provides that
the fine for each violation of subsection (a) shall be $1,000.
Counsel has advanced several argumenti questioning the constitutionality of section 273 of the Act. As he has conceded, however, we
have no authority to pass upon the constitutionality, of the statutes
which we administer. Matter of L—, 4, I. & N. Dec. 556 (BIA 1951);
Matter of Santana, 13 I. & N. Dec. 362 (BIA 1969).
Counsel also claims that the carrier did not "bring" the alien passengerto the United States within the meaning of section 273(a) of the
Act because there was no "intent to leave" her here. This proposition
was rejected -33r the United States Supreme Court in Osaka Shosen

Kaisha Line v. United States, 300 U.S: 98 (1937).
Counsel has emphasized that the alien was paroled into the United
States and was allowed to continue her journey, and that she was
present in the United States for only a few hours. We have held,
however, that the action of the Service in paroling an alien passenger
into the United States, and permitting him to accomplish the purpose
for which he came, has no bearing whatsoever upon the carrier's liability

for bringing him to the United States from foreign territory without the
proper documentation. Matter of Aircraft "VT–DJK," 12 I. & N. Dec.
267 (BIA 196'D; Matter of Plane "F–BHSQ," 9 I. & N. Dec. 595 (BIA
1962).
Counsel has challenged the evidence upon which the district director
based the decision to impose a fine. The evidence that the alien arrived
without the required visa is contained in a Notice of Parole, Form 1 - 160,
prepared by a:fi. immigrant inspector at the time of the alien's arrival in
the United States. Counsel claims that this evidence is insufficient to
support the imposition of the fine because (1) the alien's passport (or a
copy of it) showing the lack-of the proper visa was not made a part of the
record, (2) the information in Form 1-160 is hearsay, and (3) the carrier
had no opportunity to cross-examine the immigrant inspector who prepared the Form 1-160.
112

Interim Decision #2324
The contention that due process in fine proceedings requires that the
Government include the alien's passport, or a copy thereof, in the record
was rejected in Cunard S.S. Co. v. Elting, 97 F.2d 373, 376-77 (C.A. 2,
1938).
Form 1-160 is a written statement executed by an official with a duty
to make such a statement based upon his firsthand knowledge of the
facts. This type of statement has a high degree of reliability and would
apparently be admissible in court as an exception to the hearsay rule.
See 28 U.S.C. 1733(a); Wong Wing Foo v. McGrath, 196 F.2d 120, 123
(C.A. 9, 1952); C. McCormick, Evidence § 315 (2d ed. -1972). Cf. Lee
Dong Sep v. Dulles, 220 F.2d 264 (C.A. 2, 1955).
However, eveh if Form 1-160 were inadmissible under judicial rules
of evidence, it could still be considered in these administrative proceedings. U.S. ex rel. Bilokum.sky v. Tod, 263 U.S. 149, 157 (1923); U.S.' ex
rel, Tisi v. Tod, 264 U.S. 131 (1924); U.S. ex rel. Vajtauer v. Commis- '
sioner of Immigration, 273 U.S. 103, 106 (1927); U.S. ex rel. Impastato
v. O'Rourke, 211 F.2d 609, 611 (C.A. 8, 1964), cert. denied, 348 U.S. 827
(1954). Official Service records have been properly considered in numerous administrative proceedings under the immigration laws. See e.g.,
Monte v. INS, 353 F.2d 7(C.A. 7, 1965); Vlisidis v. Holland, 245 F.2d
812 (C.A. 3, 1957); Matter of Cheung, 13 I. &' N. Dec. 794 (BIA 1971).
Moreover, due process in an administrative proceeding does not require
an unlimited right to cross -examine. Richardson v. Perales, 402 U.S.
389 (1971); Navarrette-Navarrette 'v. Landon, 223 F.2d 234 (C.A. 9,
1955), cert. denied, 351 U.S. 911(1956); Navarro de Hernandez v. INS,
498 F.2d 919 (C:A. 9, 1974).
In the present case, the carrier never requested a personal interview
as provided under 8 CFR 280.12, nor did any of the affidavits submitted
by the carrier challenge the truth of the information given in Form
1-160. Under these circumstances, we have no difficulty in concluding
that the standards of due process have been met and that the information contained in the Form 1-160 is sufficient to establish that the carrier
violated section 273(a), Cf. Richardson v. Perales, supra; Wei v. Robinson, 246 F.2d 739, 746 (C.A. 7; 1957), cert. denied, 355 U.S. 879 (1957).
Under section 273(a) the carrier becomes, in effect, an insurer that its
alien passengers have met the visa requirements of the Act. Any bringing to the United States of an alien who.doed not meet these requirements incurs liability. There is no provision for mitigation of the. fine.
Matter of Plane "Cut-480," 5 L & N. Dec. 226 (D.D., BIA 1953).
Section 273(c), however, permits remission (forgiveness in full) in one
circumstance: where it appears that pri6r to the alien's departure from
the last port outside the United States, the carrier did not know, and
enuld not have ascertained by the exercise of reasonable diligence, that
the individual transported -was an alien and that a visa was required.
113

Interim Decision #2324
What constitutes "reasonable diligence" varies according to the circumstances of the case. Matter of S.S. "Florida," 3 I. & N. Dec. 111
(BIA, A.G. L948). However, the carrier must undertake an inspection
prior to embarkation in order to ascertain whether the passenger is an
alien and whether a visa is required. Matter of Plane "N-6104—C," 6
I. & N. Dec. 819 (BIA 1955). 1
Counsel contends that the carrier's employees exercised "reasonable
diligence" under the -circumstances because (a) the regulations exempting certain aliens in continuous transit through the United States from
the visa requirements of the Act (8 CFR 212.1(e)) had been suspended
only shortly prior to the flight,in question, (b) the carrier's employees in
Geneva were operating under "extreme pressure" because of the
number of passengers stranded in Geneva when the Zurich airport was
closed due to the weather, and (c) strict adherence to the visa requirements of the Act might have inconvenienced the carrier's passengers
and might in turn have led to legal action by the passengers against the
carrier.
Notice of the suspension of the regulations governing transits without
a visa was published as required by law in 37 Fed. Reg. 20176 (September 27, 1972). 2 In addition, at oral argument the appellate trial
attorney produced a copy of a letter dated September 25, 1972, showing
that the carrier was specifically notified by the Service of the impending
suspension of the regulations.
Ignorance of the law is certainly not evidence that the carrier could
not by the exercise of "reasonable diligence" have ascertained if the visa
requirements of the Act had been met. Counsel's contention that the
notice of suspension was insufficient because it did not specifically state
that the Service would impose fines for violations of section 273 is
without merit.
1 Examples of situations where it has been held that the carrier could not have ascertained that the passenger Was an alien requiring a visa are: (1) where a prospective

passenger was in possession of an American birth certificate which was pronounced

genuine by an American consul, the passenger's statements as to birth and parentage
were corroborated by a relative, and there was nothing to arouse suspicion that the
passenger was .ying, Cunard S.S. Co. v. Elting, 97 F.2d 373, 377 (C.A. 2, 1938); (2) where
a passenger purchasing a round trip ticket to Cuba for a three and a half day excursion had
-

resided in the United States for over 30 years, her claim to United States citizenship was
corroborated by her. citizen husband and citizen traveling companions, and the inspection
was as thorouga as that required by the Service of its own immigration inspectors, Matter
of S.S. "Florida," 3 I. & N. Dec. 111 (BIA, A.G. 1948); and (3) where the carrier
reasonably assumed that an alien passenger residing in El Salvador was not a resident of
Cuba within the exception to the transit without visa regulations in force at that time,
Matter of TAN Aircraft "HR—TNO," MIA-10/12.204 (BIA 1966), unreported.
2 Suspension was originally authorised until January '1, 1972. This period was subsequently extended until July 1; 1973. 37 Fed. Reg. 28273 (December 22, 1972).

114

Interim Decision #2324
We also reject counsel's argument that the carrier's responsibility to
ascertain whether the visa requirements of the Act had been met was
lessened because the carrier's employees were forced to perform their
duties under heavy pressure. "Reasonable diligence" does not contemplate that the carrier will dispense with the proper inspection procedures simply because it finds itself overburdened.
In addition, the fact that complying with the visa requirements of the
Act might have caused the alien passenger some inconvenience did not
authorize the carrier to ignore the visa requirements with impunity.
Matter of Aricraft "VT —DJK," supra. Likewise, the fact that the carrier
might have feared legal action by an inconvenienced passenger did not
entitle it to an exemption from the Act's requirements.
Counsel has pointed out that many of the carrier's overseas employees are young and that the Act requires them to have up-to-date
knowledge of the visa requirements. However, proper selection and
training of its employees in the visa requirements of the Act is the
carrier's responsibility.' See Matter of MN "Guadalupe," 13 I. & N.
Dec. 67 (BIA 1968).
The thrust of counsel's arguments is towards attempting to justify the
carrier's failure to properly inspect the alien passenger. However, there

is no indication that the carrier could not have ascertained by the
exercise of "reasonable diligence" that passenger Mutti was an alien and
that a visa was required. On the contrary, a simple examination of her
Swiss passport would have revealed that she was an alien without the
required visa.
The district director's decision was correct. The appeal will be dismissed.
ORDER: The appeal is dismissed.

115

